Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 23, 2021

                                      No. 04-21-00445-CV

                    IN THE INTEREST OF C.M.C., S.S.J., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02143
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel
states he has provided copies of the brief and motion to withdraw to appellant and informed
appellant of her right to review the record and file her own brief. See id.; Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel’s letter also enclosed a form to
use to request review of the appellate record. If appellant would like a copy of the appellate
record, she must file the motion in this court no later than December 3, 2021.

       If appellant desires to file a pro se brief, we order that she do so by December 23, 2021.
If appellant files a timely pro se brief, appellee may file a responsive brief no later than
twenty days after appellant’s pro se brief is filed in this court. We further order the motion to
withdraw filed by appellant’s counsel is held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court